Title: Thomas Jefferson: List of Books Donated to Univ. of Va. by Joseph Coolidge Jr., ca. 14 Apr. 1825, 14 April 1825
From: Jefferson, Thomas
To: 

    Donation of mr Joseph Coolidge jr of Boston.✓31.Homeri Ilias Gr. Lat. 2. v. 8vo✓1Tacitus Ernesti et Oberli 4. v. 8vo✓41.Guizot. Dict. des synony Franc. 8vo✓12.Linnæi Systema Vegetn. Roemer et Schultes. 6. v. 8vo✓12.Linnæ Mantissa. Boe et Schultes. 8vo✓33.Pindar. curante Heyne.  8vo✓41Buttmann’s Gr. gram. by Eve✓41Jacob’s Greek Reader 8vo✓41Winer’s Gr. gram. by  Robinson 8vo✓41Thiersch. Greek tables on. 8vo✓18.Legendre’s elements of geometry. Cambridge N.E. 8vo✓41Milner’s greek gram. 8vo✓41Gesenius’s Hebrew & Eng. Lexicon by Gibbs. 8vo✓41Stuart’s Hebrew grammar & Praxis. 8vo✓1Taciti Historiarum libri quinque. notis Barbon. 12mo Phila✓31Horace. curâ Hunter. 8vo✓1.Livy Drakenborchii et Ernesti glossarium Livianum 6. v. 12mo✓42Ciceronis opera omnia ex recensione Ernesti et clave Ciceronia. 20. v. 12mo✓31Virgilius. Wakefield. 2. v. 8vo✓1Sallust. Crispini in usum Delph. 4to✓38Quintiliani Institutiones. Rollin 2. v. 12mo✓12Florula Bostoniensis by Bigelow. 8vo✓2Machiavel’s Hist. of Florence. Eng. 2. v. 12mo✓2 1Genesi del diritto Penale del Romagnosi. 8vo✓3Bolingbroke’s letters on the study and use of history. 8vo✓42Playfair’s works. 4. v. 8vo✓29Aldrich’s architecture by Smyth. 8vo✓29Palladio dal Cipriani Sanese. 4to✓6Newtoni Principia commentariis Le Seur et Jacquier. 3. v. 4to Glasg. 1822✓18Elementary treatise of Trigonometry for the use of the Univy of Cambridge. N.E. 8vo✓17First principle of Differentials & Fluxions from Bezout in usum Cambridge N.E. 8vo✓34Oeuvres de Boileau. 3. v. 8vo✓17Elements of Algebra selected from Euler by Farrar. 8vo✓17Elements of Algebra from La Croix in usum Cambridge N. E. 8vo✓17Elementary treatise of Arithmetic from La Croix. by Farrar. 8vo✓18Elementary treatise of Trigonom. from Lacroix and Bezout, in usum Cambr N.E. 8vo✓13.Cleaveland’s Mineralogy and Geology 2. v. 8vo85.vols}Tudor’s life of Otis 1. Vol 8voTudor’s letters on the Eastern states. 1 Vol 8vo